Citation Nr: 0418436	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

The propriety of the noncompensable evaluation assigned to 
the service-connected prostate cancer from August 1, 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1955 to 
October 1959 and from December 1959 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO, which granted service 
connection for prostate cancer and assigned a 100 percent 
rating for the period from March 16, 2001 to August 1, 2001 
and a noncompensable rating for the period beginning on 
August 2, 2001.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although a May 2001 letter from the RO advised the veteran of 
the VCAA and the general evidence necessary to substantiate 
his claim, it did not set out which portion of that evidence 
should be provided by the veteran and which portion VA would 
seek on his behalf.  

The veteran's prostate cancer is currently evaluated pursuant 
to 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7528, which directs that a 100 
percent evaluation is assigned for malignant neoplasms of the 
genitourinary system.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the rating shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, the disability will 
be rated on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

On VA examination in November 2001, the examiner indicated  
that the veteran was impotent as a result of the treatment 
for his cancer.  He also indicated that the veteran had a 
history of renal failure and was on continuous ambulatory 
peritoneal dialysis.  

A March 2002 letter from the veteran's private physician 
indicates that the veteran was under his urological care, 
with a diagnosis of adenocarcinoma of the prostate.  The 
physician noted that the veteran required continued 
monitoring of his prostate specific antigen.  

In his October 2002 Substantive Appeal, the veteran argued 
that he was in remission and not considered as totally cured 
from his prostate cancer.  He pointed out that his immune 
system was suppressed as a result of a kidney transplant in 
February 2002, and that as a result he was prone to a relapse 
of his cancer.  

Based on the evidence of record, the Board is unable to 
ascertain the type and extent of any residuals caused by the 
veteran's prostate cancer and the treatment therefor.  The 
Board has determined that an additional examination to 
determine the nature and extent of any residuals from the 
veteran's prostate cancer must be conducted prior to further 
appellate review.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of any currently 
present residuals of prostate cancer.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.   Any special diagnostic 
studies deemed necessary should be 
performed.  The examiner should discuss 
the veteran's current status with regard 
to his prostate cancer.  All residuals of 
the veteran's prostate cancer and 
treatment therefor should be reported in 
detail.  The examiner should indicate 
whether the veteran's renal failure was 
aggravated by the treatment for his 
prostate cancer.  The examiner should 
also indicate whether the veteran's 
claimed impotence is related to his 
prostate cancer.  The complete rationale 
for all opinions expressed must be 
provided in the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




